Citation Nr: 1760735	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In this regard, the Board notes that the Veteran's notice of disagreement received in November 2014, expressed an intent to appeal the September 2014 rating decision.  However, the notice of disagreement was timely as to both the December 2013 rating decision and the September 2014 rating decision, each of which confirmed and continued the previous denial of service connection for bilateral hearing loss.  See 38 C.F.R. § 20.302.  As it is more beneficial to the Veteran to consider the December 2013 rating decision in appellate status, this is the rating determination deemed to be appealed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed December 2011 rating decision, the RO denied to reopen a claim for service connection for bilateral hearing loss because the evidence did not show that the condition was related to service, or was manifested to a compensable degree within the one year period following separation from active service.

2. The additional evidence received since the December 2011 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.  

3. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is causally or etiologically related to his service.

CONCLUSIONS OF LAW

1. The December 2011 rating decision that denied to reopen a claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the last final denial to reopen the claim of service connection for bilateral hearing loss, and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable decision to reopen the claim for service connection for bilateral hearing loss and to grant of the underlying claim for service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the entirety of this appeal.  

Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the RO, in a January 1998 rating decision, denied service connection for right ear hearing loss based on the determinations that the Veteran's April 1946 separation examination showed normal hearing and that the December 1997 VA examiner did not relate the Veteran's hearing loss to service.  In a January 2007 rating decision, the RO denied service connection for hearing loss in the left ear. Service connection for hearing loss in the right ear was denied because new and material evidence was not submitted. The RO found that medical evidence did not relate the left ear hearing loss to service nor did it show a diagnosis of left ear hearing loss within one year of service to a compensable degree. The claim for service connection for right ear hearing loss continued to be denied because the evidence, although new, was not material, as it failed to show a nexus between the current condition and service. Thus, the claim was not reopened.  

In a May 2007 rating decision, the RO continued to deny service connection for bilateral hearing loss because there was no hearing loss shown on the military discharge physical examination, there was no evidence which demonstrated manifestation of hearing loss within one year after military discharge in April 1946, and there was no medical evidence showing a causal relationship between the current hearing loss and military service. 

In the December 2011 rating decision, the RO declined to reopen the claim for service connection for bilateral hearing loss because the evidence did not show that the condition was related to service or was manifested to a compensable degree within the one year period following separation from active service.

The Veteran did not perfect an appeal of the above adverse determinations, nor did he submit new and material evidence within a year following the decisions.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus, the previous rating decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence added to the record since the December 2011 rating decision includes an April 2016 VA ear examination whereby the examiner opined that it is more likely than not that the Veteran's bilateral sensorineural hearing loss was caused by the in-service blast injury.  This evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss as it shows a causal relationship between the Veteran's current bilateral hearing loss and service.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has bilateral sensorineural hearing loss.  See, e.g., August 2013 VA audiology examination showing puretone thresholds for both ears of 80 dB at 4000 Hertz and a diagnosis of sensorineural hearing loss in both ears.

Second, the Veteran's discharge record from service shows that during service he served with an infantry unit and received the Combat Infantryman Badge.  He was a rifleman and also received the Purple Heart Medal and Bronze Star Medal.  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  Further, the Veteran's available service personnel records show that in March 1945 he was hospitalized for a blast injury to his ear.  The Veteran's April 1946 separation examination shows a scarred left ear drum.  

Third, the Veteran has contended that he has experienced bilateral hearing loss since the blast injury during active service.  See, e.g., September 1997 claim, February 2014 statement from neighbor, and February 2016 Form 9 Appeal.  These statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Fourth, and of significant import, there are favorable opinions relating the Veteran's bilateral hearing loss to service.  On the April 2016 VA ear examination, the examiner opined that it is more likely than not that the Veteran's bilateral sensorineural hearing loss was caused by the blast injury, which occurred in service.  In June 2017 a private doctor of audiology noted that the Veteran sustained an injury from a mortar shell explosion during service and opined that it is likely that the injury caused his hearing loss.

The Board acknowledges that there are unfavorable VA opinions dated in May 2007 and August 2013.  While the opinions are based on normal hearing during service, the Veteran's service treatment records appeared to be destroyed by fire.  See e.g., December 2011 rating decision acknowledging that the Veteran's service records may have been destroyed by fire at the National Personnel Records Center in 1973.  Furthermore, the opinions are of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the extent that the January 2007 VA examiner noted that subsequent to separation from service the Veteran indicated some exposure to heavy equipment and firearms from recreational shooting and hunting, based on the evidence of record it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  Thus, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the application to reopen the claim for service connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


